DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 15, the term “the physical address” is unclear and thus indefinite because two physical addresses are declared earlier (one in claim 13 and one in claim 14) and so it is unclear to which physical address the claim refers to. It is suggested that claim 14 be amended to “[[a]] the physical address”.

For claim 15, the term “the data usage” is unclear and thus indefinite because multiple data usages were declared earlier (each suggests plurality) and so it is unclear to which one the claim refers to. It is suggested that the claim be amended to “said each data usage”.

Allowable Subject Matter
Claims 2-3, 8-9, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atluri (US 2010/0169452 A1).
For claim 1, Atluri teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory, wherein the controller is configured to (see figure 1, abstract, paragraphs [0033], [0036], [0038-0039], [0060], [0082], and other locations: view HBA, FC, SAN as including said controller; view Di as said non-volatile), when receiving, from the host, a first command for changing a state of an allocated block to a free block in a case where a second command that is yet to be executed or being executed involving read of data from the allocated block has been received from the host (see [0215], [0059], [0196], and other locations: view clearing as said freeing; file includes or interchangeable with blocks; view READ/CLEAR operation as said first and second command), change the state of the allocated block to the free block after the second command is finished (see [0215] and other locations).

For claim 4, Atluri teaches the limitations of claim 1 for the reasons above and further teaches the allocated block is a block that is allocated to the host when a third command is received from the host (see [0073] and other locations: multiple requests, all coming from host), the third command being a command for requesting allocation of one free block of a free block group to the host, the host issuing the third command when writing data to the nonvolatile memory (see [0081-0082] and other locations: new data means newly allocated block, which is always among other blocks/group).

For claim 5, Atluri teaches the limitations of claim 1 for the reasons above and further teaches the allocated block is a block that is selected from a free block group by the host and allocated to the host when the host writes data to the nonvolatile memory (see [0059] and other locations: allocation is always, by definition, from a free store).

For claim 6, Atluri teaches the limitations of claim 1 for the reasons above and further teaches the second command is a command for requesting read of data from the nonvolatile memory (see [0215] and other locations).

For claim 7, Atluri teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory, wherein the controller is configured to, when receiving, from the host, a first command for changing a state of an allocated block to a free block in a case where a second command that is yet to be executed or being executed involving read of data from the allocated block has been received from the host (verbatim similar: see rejection to claim 1), notify the host of an error as a response to the first command (see [0070] and other locations: error signaling comes after access/reading commands; view after as said in response to).

For claims 10-12, the claims recite essentially similar limitations from claims 4-6 respectively.

For claim 13, Atluri teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory, wherein the controller is configured to (verbatim similar: see rejection to claim 1), when receiving, from the host, a write command designating a position on a memory of the host at which write data to be written exists (see abstract and other locations: view offset as said position/address), allocate a write destination block to which the write data is to be written (see [0060] and other locations), and notify the host of a physical address in the write destination block (see [0053] and other locations: view host keeps track as said notify).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114